Citation Nr: 1423144	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for left eye cataract.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to April 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is currently with the RO in Cheyenne, Wyoming.  

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a hearing before a member of the Board.  The action specified in the March 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a November 2013 videoconference hearing, and a transcript of this hearing is of record.
 
The issue of entitlement to service connection for a heart disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for bilateral hearing loss, pneumonia, and a deviated nasal septum, as well as entitlement to a higher disability evaluation for his service connected left eye disability.

As an initial matter, the Board notes that the Veteran has reported treatment at a number of VA Medical Centers across the country, including in Fort Collins, Colorado; Cheyenne, Wyoming; Casper, Wyoming; Reno, Nevada; and Missoula, Montana.  Treatment records from these facilities have not been associated with the Veteran's claims file.  Additionally, the Veteran has reportedly received treatment at a private hospital referred to as Helena Hospital, in Helena, Nevada.  On remand, the RO should attempt to obtain the Veteran's VA and private medical records.  If the RO is unable to obtain any of these records, a formal finding of unavailability should be associated with the Veteran's claims file.  

Regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss, the VA examination afforded the Veteran in October 2011 is inadequate.  The examiner found that the Veteran's bilateral hearing loss was less likely than not caused by or related to the Veteran's active military service because the Veteran did not meet the criteria for a hearing loss disability at separation from service.  However, service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, at separation from service, the Veteran had puretone thresholds of 35 decibels in the left ear at 4000 Hz.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Accordingly, on remand, the Veteran's claims folder should be referred to the VA examiner who performed the October 2011 audiological examination for an addendum opinion.  If that examiner is no longer available, the claims file should be referred to an equally qualified examiner.

Regarding the Veteran's claim for service connection for residuals of pneumonia, the Board notes that the Veteran has no current diagnosis of this disability nor do the Veteran's service treatment records show any treatment for pneumonia in service.  However, service treatment records show that the Veteran was treated on several occasions in service for colds or upper respiratory infections and the Board notes that available VA and private treatment records show a current diagnosis of COPD.  Furthermore, as noted above, it appears that some of the Veteran's outpatient treatment records for the period on appeal are missing.  On remand, once any additional medical records are associated with the Veteran's claims folder, the Veteran should be afforded a VA examination to determine if any current respiratory disability is related to his active military service.

Regarding the Veteran's claim for a deviated nasal septum, a VA examiner in October 2011 diagnosed the Veteran with a deviated nasal septum (traumatic) and history of nasal fracture that had onset in 1961.  It appears that this diagnosis was based solely on the Veteran's claim that he was involved in an altercation in service that resulted in a nasal fracture as there is no documentation of such an injury in the Veteran's service treatment records, but the examiner does not discuss the rationale for his diagnosis or offer a clear opinion concerning the etiology of the Veteran's current septal deviation.  Accordingly, the Board finds that remand is required to clarify the etiology of the Veteran's deviated nasal septum.

Finally, the Veteran was last afforded a VA examination of his service connected left eye disability in November 2011.  Since that time, the Veteran has reported that he has undergone surgery on this eye.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the RO should schedule the Veteran for a new VA examination of his left eye cataract.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all available VA outpatient treatment records and associate them with the Veteran's claims folder, to include records from VA Medical Centers in Fort Collins, Colorado; Cheyenne, Wyoming; Casper, Wyoming; Reno, Nevada; and Missoula, Montana.  The RO should also attempt to obtain private medical records from Helena Hospital.  If these records cannot be located, a formal finding of such should be associated with the Veteran's claims file.

2. Once this is done, the RO should refer the Veteran's claims file to the VA examiner who performed the October 2011 VA audiological examination for an addendum medical opinion concerning the etiology of the Veteran's bilateral hearing.  If that VA examiner is no longer available, the RO should refer the case to an equally qualified examiner.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss disability is related to a disease, injury or event in service to include acoustic trauma.

Service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination to identify any current respiratory disabilities and their etiology.  The examiner should note any current respiratory disability, to include pneumonia, as well as any functional impairment caused by the disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's respiratory/lung disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA examination to identify the etiology of the Veteran's deviated nasal septum.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's deviated nasal septum had onset in service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Lastly, the RO should schedule the Veteran for a VA examination of his service-connected left eye disability.  The examiner is asked to note any functional impairment caused by the disability, including a full description of the effects of his disability upon his ordinary activities, if any.

All findings should be described in detail and all necessary diagnostic testing performed. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

